       Case 1:17-cv-02989-AT Document 845 Filed 08/31/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                             CIVIL ACTION
      v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


     STATE DEFENDANTS’ NOTICE OF FILING RESPONSE TO
        COURT’S REQUEST REGARDING TEXAS SYSTEM

      During the teleconference with the Court held earlier this afternoon,

the Court also requested State Defendants file the differences in the Texas

system analysis and the Georgia system.

      In Paragraph 6 of the Declaration of Dr. Eric D. Coomer, filed at [Doc.

658-2], Dr. Coomer explained:

            Texas’ decision not to certify the Dominion system was primarily

      based on perceived issues of complexity of configuring the equipment

      especially for smaller counties. However, Dominion’s Democracy Suite

      solution with the ImageCastX BMD has been successfully used in

      multiple small counties throughout the country since 2016. Other

      perceived issues raised in the Texas certification were assertions that
  Case 1:17-cv-02989-AT Document 845 Filed 08/31/20 Page 2 of 4




the secrecy of the ballot was not preserved. This is incorrect. All data

stored on the ImageCast Precinct tabulators is randomized. There is no

uniquely identifying information stored in the audit mark, or on the

compact flash memory card for any ballot that is tabulated, whether

from the ImageCastX BMD, or from a hand-marked ballot.



Respectfully submitted this 31st day of August, 2020.

                         Vincent R. Russo
                         Georgia Bar No. 242628
                         vrusso@robbinsfirm.com
                         Josh Belinfante
                         Georgia Bar No. 047399
                         jbelinfante@robbinsfirm.com
                         Carey A. Miller
                         Georgia Bar No. 976240
                         cmiller@robbinsfirm.com
                         Alexander Denton
                         Georgia Bar No. 660632
                         adenton@robbinsfirm.com
                         Robbins Ross Alloy Belinfante Littlefield LLC
                         500 14th Street, N.W.
                         Atlanta, Georgia 30318
                         Telephone: (678) 701-9381
                         Facsimile: (404) 856-3250

                         /s/Bryan P. Tyson
                         Bryan P. Tyson
                         Georgia Bar No. 515411
                         btyson@taylorenglish.com
                         Jonathan D. Crumly
                         Georgia Bar No. 199466
                         jcrumly@taylorenglish.com

                                -2-
Case 1:17-cv-02989-AT Document 845 Filed 08/31/20 Page 3 of 4




                     James A. Balli
                     Georgia Bar No. 035828
                     jballi@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Loree Anne Paradise
                     Georgia Bar No. 382202
                     lparadise@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -3-
        Case 1:17-cv-02989-AT Document 845 Filed 08/31/20 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF FILING RESPONSE TO

COURT’S REQUEST REGARDING TEXAS SYSTEM has been prepared

in Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                     -4-
